DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 27 December 2021 is acknowledged.  Claims 15-20 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement filed 5 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 3, 6, 8, 10 and 13 are objected to because of the following informalities:  at lines 14 and 20 of claim 1, “the actuators” should apparently read --the one or more actuators--; at line 14 of claim 1, “the electrical coils” should apparently read --the one or more electrical coils--; at line 2 of claims 3 and 10, “the electrical coils” should apparently read --the one or more electrical coils--; at line 2 of claims 3 and 10, “the cord cradle” should apparently read --the one or more cord cradles--; at line 3 of claims 6 and 13, “patters” should apparently read –patterns--; and at lines 16 and 22 of claim 8, “the actuators” should apparently read --the one or more actuators--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 7 recites the limitation "each pair of sled rails".  There is insufficient antecedent basis for this limitation in the claim as line 6 recites “a pair of sled rails”.
Claim 1 at lines 8, 13, 14 and 25 recites the limitation "each bracket".  There is insufficient antecedent basis for this limitation in the claim as line 7 recites “a bracket”.
Claim 1 at line 11 recites the limitation "the anatomy".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 14 recites the limitation "the x-axis and y-axis".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 17 recites the limitation "the power".  There is insufficient antecedent basis for this limitation in the claim.
At line 26 of claim 1, it is unclear if “power” is the same as or different than “the power” recited at line 17.
At line 2 of claim 2, it is unclear if “programs” is the same as or different than “one or more treatment programs” recited at line 25 of claim 1.
At line 2 of claim 2, it is unclear if “programming instructions” is the same as or different than “programming instructions” recited at line 24 of claim 1.
At line 2 of claim 2, it is unclear if “each individual patient” is the same as or different than “a patient” recited at line 11 of claim 1.
Regarding claim 2 at line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 at line 3 recites the limitation "the recessed area".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 5, it is unclear if “a patient” is the same as or different than “a patient” recited at line 11 of claim 1.
Claim 5 at line 5 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 at line 6 recites the limitation "the patient’s torso, head, arms and legs".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 at line 9 recites the limitation "the one or more magnetic nerve/muscle stimulators".  There is insufficient antecedent basis for this limitation in the claim.
At line 9 of claim 5, it is unclear if “one or more treatment programs” is the same as or different than “one or more treatment programs” recited at line 25 of claim 1.
At line 2 of claim 6, it is unclear if “treatment programs” is the same as or different than “one or more treatment programs” recited at line 25 of claim 1.
At line 2 of claim 6, it is unclear if “multiple magnetic nerve/muscle stimulators” includes “a magnetic nerve/muscle stimulator” recited in claim 1 or is in addition to such.  
At line 3 of claim 6, it is unclear if “a patient” is the same as or different than “a patient” recited at line 11 of claim 1.
At line 2 of claim 7, it is unclear if “apparatuses” references “An apparatus” as recited at line 1 of claim 1 or is a different set of “apparatuses”.  
At line 2 of claim 7, it is unclear if “a single CPU/processing computer” is the same as or different than “a CPU/processing computer” recited at line 19 of claim 1.
Claim 8 at line 9 recites the limitation "each pair of sled rails".  There is insufficient antecedent basis for this limitation in the claim as line 8 recites “a pair of sled rails”.
Claim 8 at lines 10, 16, 27 and 31 recites the limitation "each bracket".  There is insufficient antecedent basis for this limitation in the claim as line 9 recites “a bracket”.
Claim 8 at line 13 recites the limitation "the anatomy".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 16 recites the limitation "the x-axis and y-axis".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 19 recites the limitation "the power".  There is insufficient antecedent basis for this limitation in the claim.
At line 29 of claim 8, it is unclear if “power” is the same as or different than “the power” recited at line 19.
At line 30 of claim 8, it is unclear if “a patient” is the same as or different than “a patient” recited at line 13 of claim 8.
At line 33 of claim 8, it is unclear if “one or more treatment programs” is the same as or different than “one or more treatment programs” recited at line 27 of claim 8.
At line 36 of claim 8, it is unclear if “power” is the same as or different than “the power” recited at line 19.
At line 37 of claim 8, it is unclear if “a magnetic field” is the same as or different than “a magnetic field” recited at line 13.
Claim 8 at line 40 recites the limitation "the patient’s treatment".  There is insufficient antecedent basis for this limitation in the claim.
In step “g.” (line 40) of claim 8, it is unclear when the patient’s treatment would be considered to be complete.  
At line 1 of claim 9, it is unclear if “programs” is the same as or different than “one or more treatment programs” recited at line 27 of claim 8.
At line 2 of claim 9, it is unclear if “programming instructions” is the same as or different than “programming instructions” recited at line 26 of claim 8.
At line 2 of claim 9, it is unclear if “each individual patient” is the same as or different than “a patient” recited at line 13 of claim 8.
Regarding claim 9 at line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 at line 2 recites the limitation "the recessed area".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 12, it is unclear if “a patient” is the same as or different than “a patient” recited at line 13 of claim 8.
Claim 12 at line 5 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 at line 6 recites the limitation "the patient’s torso, head, arms and legs".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 at line 9 recites the limitation "the one or more magnetic nerve/muscle stimulators".  There is insufficient antecedent basis for this limitation in the claim.
At line 9 of claim 12, it is unclear if “one or more treatment programs” is the same as or different than “one or more treatment programs” recited at line 27 of claim 8.
At line 1 of claim 13, it is unclear if “treatment programs” is the same as or different than “one or more treatment programs” recited at line 27 of claim 8.
At line 2 of claim 13, it is unclear if “multiple magnetic nerve/muscle stimulators” includes “a magnetic nerve/muscle stimulator” recited in claim 8 or is in addition to such.  
At line 3 of claim 13, it is unclear if “a patient” is the same as or different than “a patient” recited at line 13 of claim 8.
At line 1 of claim 14, it is unclear if “two or more apparatuses” includes/references “an apparatus” as recited at line 3 of claim 8 or is a different set of “apparatuses”.  
At line 2 of claim 14, it is unclear if “a single CPU/processing computer” is the same as or different than “a CPU/processing computer” recited at line 21 of claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 at line 11 recites “directs a magnetic field into the anatomy of a patient” which is a positive recitation of human subject matter.

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791